McCay, Judge.
In the case of Irvin vs. Turner at this term, we decided that property, including debts, is taxable in Georgia according to its value. The machinery by which this value is ascertained is, in ordinary cases, the oath of the tax-payer. But this is not and ought not to be conclusive. The State may take any other mode it sees fit to arrive at the truth. The Act of 1870 requires the affidavit of all legal taxes paid, and proof at the trial of the truth. The evidence in this case is a strong commentary on the propriety of some mode of checking the prevalent indisposition to give in and pay tax on property which is easily hidden. This note was not given in at all, and the owner of it says, in open Court, he did not know it had any value. And this in face of the fact that he refused to settle it except for its full amount, and in face of plenty of other evidence within his knowledge that it had considerable value. Men have no right to ignore the truth; to refuse to inquire; to shut their eyes to patent facts; and, if they do so, they ought to suffer for it. As we said in Irvin vs. Turner, the issue before the jury was: “Have the taxes been paid?” Not the tax at the value thought, or pretended to be thought, by the tax-payer, but the true value — the market value — the value other people put upon it — the value the tax payer will take for it. This is to be ascertained — fairly and truly. If the jury only differ in a small matter from the return, they ought to agree with it. Since the tax payer ordinarily has the best means of knowing the value of his own property, and if he acts in good faith, common justice would indicate that he has given it in at its true value. But it is very suspicious to *398find one pressing a note by suit which he has not given in at all, because it has no value. Men do not usually throw away time and money in law suits, when they think the thing in litigation is valueless. And the proof in this ease shows pretty conclusively that the worthlessness of the note, even in the mind of the tax payer, is pretense.
We think the charge of the Court was error. The belief of the tax payer is not conclusive, and to have any value it ought to be a belief founded on a proper consideration of the facts. He cannot ignore patent facts, and refuse or fail to inform himself. Such a rule would justify one owning land he did not want to sell, in not giving it in. How many men are there who have never made any inquiries as to what their land will sell for?. And yet they are bound to pay taxes on its market value. They are in duty bound to find out in some way its value, and to pay tax on that value, and we give very little heed to the pretended want of knowledge. If a man had appeared wanting to buy, we feel sure even this plaintiff would have known the value of the only good notes he had, and notes, too, on which he had already received money.
Judgment reversed.
Montgomery, Judge, concurred, and Warren, Chief Justice, dissented, but furnished no opinions.